Kerns, J.,
dissenting. In the usual course of events, most automobile owners do not pick or choose any particular insurance company. On the contrary, most rely upon their local insurance agencies, but in perspective, a majority of this court has ruled today that anyone relying upon the coverage guaranteed by the general agent, who regularly services the policies and collects the premiums, does so at his peril.
Both the appellate court and this court have placed considerable emphasis upon the omission of a check mark on the insurance form submitted to Central Mutual by Beim & Grundstein, but this omission, if relevant at all to the relationship of the insurer and the insured, does not obscure the continuing agency relationship of Central Mutual Insurance Company and the Beim & Grundstein Insurance Agency.
In the present case, Central Mutual was, at the least, a partially disclosed principal as that term has been defined in Section 4(2) of the Restatement of Agency 2d (1958), at 17:
“If the other party has notice that the agent is or may be acting for a principal but has no notice of the principal’s identity, the principal for whom the agent is acting is a partially disclosed principal.”
And as to partially disclosed principals, Section 159 of the Restatement of Agency 2d (1958), at 375, provides further:
“A disclosed or partially disclosed principal is subject to liability upon contracts made by an agent acting within his apparent authority if made in proper form and with the understanding that the apparent principal is a party. The rules as to the liability of a principal for authorized acts, are applicable to unauthorized acts which are apparently authorized.”
Here, Central Mutual bases its defense essentially upon the alleged *184unauthorized acts of Beim & Grundstein, but this position cannot be reconciled with the provisions of R.C. 3905.01, which expressly provide, among other things, that “[a]n insurance company shall be bound by the acts of the persons named in the license within his apparent authority as its agent.”
If Central Mutual does, in fact, have a cause of action against Beim & Grundstein for negligence, the courts will still be open, but at this juncture, the court of common pleas properly ruled that the local agent had authority to bind the insurer to coverage.
Celebrezze, C.J., concurs in the foregoing dissenting opinion.